OpinioN,
Me. Justice Williams :
A statement of the facts of this case is necessary to a correct understanding of the question presented by it.
The appellant company is engaged in the production and sale of natural gas. In the prosecution of this business it secured a lease, for gas purposes, of the Mueller farm, and drilled one or more wells upon it. The stratum in which gas is looked for in that region is about two thousand feet below the surface of the upland, and three to four hundred feet less, in the narrow valley of Kilbuck run. The borough of Glenfield is situated in this valley, and the well complained of was within the borough limits, and within a short distance of the dwellings of several of the inhabitants. The evidence shows that the geological formation in that neighborhood is sufficiently uniform so that veins of fresh water are encountered at about the same relative depth from the surface, and veins of salt water at a *122tolerably uniform distance below the fresh water. These veins of water are ordinarily found in a stratum of gravel or loose rock lying on a stratum of clay, slate, or other hard substance impervious to water, which-forms abed or floor over which the water spreads in its stratum of gravel or rock until it finds its way to the surface. In places where a crevice or channel exists in the rock, the water naturally gathers into it, and thus an occasional subterranean stream may be formed; but, ordinarily, the water is found diffused through the loose material overlying the floor of the water vein or stratum, and when this is penetrated by the drill the water gathers in the opening thus made.
To facilitate the work of drilling, it is desirable to prevent the water from flowing into the well. This is done, as soon as the fresh-water veins have beeii passed by the drill, by inserting an iron casing extending from the surface to a point a few feet below the lowest vein. This allows the water to move in its bed just as freely as before the well was drilled, without the least interference with its volume, direction, or quality. When the fresh water is thus shut off, the work of drilling is continued until the salt-water veins are passed, when a similar method is resorted to for shutting that out of the well. After this is done, the oil- or gas-bearing rock is penetrated and the well completed. ‘ If the well is successful the product can be secured at once, undisturbed by either the salt water or the fresh, as both are effectually cased out. If this process is properly conducted, the veins of water, both salt and fresh, are left to move, percolate, or flow as before, neither interfering with the well nor with each other.
The defendant began the work of drilling the well complained of, with full knowledge of the general geological formation, and with ample practical experience in the management of the water veins ; but, while the company shut the water out of its own well, it did not separate the salt from the fresh, but left it to mingle with the fresh, and to flow through the freshwater veins into the wells in the neighborhood, and destroy them. Mr. Hummel, the contractor, testified that the salt water could be kept from the fresh by casing at an expense of about two hundred and fifty dollars per well, and by the use of a device called a packer at a much less cost. He also said, *123what it is very evident must be so, that when the salt water is allowed to mingle with the fresh, it will “spoil the whole neighborhood.” The wells of these plaintiffs were so near the gas wells that their danger was evident. Hummel was asked, “ you knew if you allowed the salt water to mingle with the fresh that it would destroy these wells ? ” and he answered: “ Certainly, I know that. I’ve had that occur often.” When asked why he did not shut the salt water off from the fresh, he replied, “ Well, because I was not instructed to do so. My contract did not read that way.”
Now, upon the facts of this case, it is evident that our question does not relate to the right of an owner of land to use it or to develop its resources in a lawful and proper manner. Such right may as a general proposition be conceded. If the owner or lessee of the Mueller farm had dug a well upon it, and the water percolating the soil had collected in it, leaving some neighboring well or wells dry, the owner, being in the exercise of a legal right in the usual and proper manner, would not be liable to his neighbor for the loss of his well. If the farm was underlaid with coal or other mineral, and, as a consequence of mining in the usual and proper manner, the movement of the water in the soil or gravel should be arrested so that it should find its way into the mine, to the injury of the owners of wells and springs in the neighborhood, no action would lie against the owner of the mine : Wheatley v. Baugh, 25 Pa. 528; Haldeman v. Bruckhart, 45 Pa. 514. If, in raising the mine water to the surface, for purposes of drainage, a surface stream is corrupted and rendered unfit for use, those affected thereby cannot recover damages: Penna. Coal Co. v. Sanderson, 113 Pa. 136.
The question in this case relates not to the right, but to the manner of its exercise. The defendant had a right to drill in search of natural gas, but it was bound to exercise this right in a reasonable manner, and with due regard to the rights of others. In its search for gas it had to drill through nearly two thousand feet of the earth’s crust, with its successive layers or strata of rock, gravel, slate, and other substances, and their veins of water, fresh and salt. In the ordinary course of drilling, these veins of water had to be cased out of the well, and the jury have found on abundant evidence that at a small ad*124ditional expense, by a process well known and easily applied, and in more or less frequent use throughout the oil and gas districts of Pennsylvania, they might have been kept from mingling, and the wells in the neighborhood saved thereby. If so, then the maxim sic utere tuo ut alienum non lsedas applies, and the defendant is liable, not because it has necessarily injured the plaintiffs in the exercise of its own legal right, but because it has injured them unnecessarily by the neglect of such reasonable precautions as might and should have been taken to protect them. According to the testimony, this gas well was drilled with the knowledge of the fact that salt water was to be encountered; that it could be confined to its own bed; that, if it was not, the “ whole neighborhood would be spoiled,” and that there were many wells near by in the borough of Glenfield to be affected by their care or want of it in this particular. Yet no effort whatever was made to shut off the salt water, or to avoid the destruction of the wells which it was practicable to save. The ground of the defendant’s liability is negligence, the want of reasonable care, under the circumstances, for the rights of others.
This was plainly ruled when the case was here one year ago: Collins v. Chartiers V. Gas Co., 181 Pa. 148. We then said, if the injury was plainly to be anticipated, and was easily prevented by the exercise of reasonable care at a reasonable cost, the plaintiff was within the exception recognized in all the cases from Wheatley v. Baugh down to the present time, and was entitled to recover. The court below was right in the application of this doctrine, and the judgment must be affirmed.
Judgment affirmed.